Citation Nr: 1039248	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-47 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Chenango 
Memorial Hospital from May 5, 2009 to May 15, 2009.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel










INTRODUCTION

The Veteran had active duty service from March 1958 to February 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 decision of the VA Medical Center 
(VAMC) that denied payment or reimbursement of medical expenses 
from May 5, 2009 to May 15, 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran received emergency room and inpatient medical 
treatment at Chenango Memorial Hospital from May 5, 2009 to May 
15, 2009 for a nonservice-connected disability; VA payment or 
reimbursement of the cost of the private medical care provided 
was not authorized prior to the Veteran undergoing that care.

2. At the time of the emergency treatment rendered, the Veteran 
had coverage under a health-plan contract (Medicare Part A) for 
payment or reimbursement, for at least part of the emergency 
treatment.


CONCLUSION OF LAW

The criteria for establishing payment or reimbursement of private 
medical expenses for treatment provided to the Veteran at 
Chenango Memorial Hospital from May 5, 2009 to May 15, 2009 are 
not met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Generally, in order to be entitled to payment or reimbursement of 
private medical expenses not previously authorized, a claimant 
must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 
U.S.C.A. § 1725 and the implementing regulations.

Because the Veteran did not have any service-connected 
disabilities and her treatment at Chenango Memorial Hospital was 
not for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, she was not eligible for benefits under 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 
17.47(i).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA facilities 
under 38 U.S.C.A. § 1725 and the implementing regulations (38 
C.F.R. §§ 17.1000-1008), the Veteran must satisfy several 
conditions, including the following: 

The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

38 C.F.R. §§ 17.1002(g).  

Analysis

It is clear from the record that the Veteran had coverage under a 
health-plan contract (i.e. Medicare Part A) at the time she 
received treatment from Chenango Memorial Hospital.  This is 
demonstrated by the Chenango Memorial Hospital insurance 
information form, which specifically indicates that the Veteran 
had Medicare coverage.   Also, the Veteran herself stated that 
she had Medicare Part A coverage in August 2009 correspondence.  

Because the instant claim does not meet one of the criteria for 
payment or reimbursement (lack of other insurance coverage), all 
of which must be met to warrant reimbursement, the Board has no 
basis for awarding payment or reimbursement for the costs 
incurred at Chenango Memorial Hospital.  See 38 C.F.R. § 17.1002.

Consequently, given this threshold requirement, the Board need 
not make a determination as to whether the VAMC was feasibly 
available to provide the treatment the Veteran received at 
Chenango Memorial Hospital from May 5, 2009 to May 15, 2009.

To the extent the Veteran has asserted that VA should pay the 
remaining, uncovered costs of the private treatment provided at 
Chenango Memorial Hospital, the Board notes the coverage of other 
insurance whether it covers "all or part" of the costs of the 
private medical treatment received is a bar to VA awarding 
payment or reimbursement of such costs.  38 C.F.R. § 17.1002(g).  

Consequently, although the Board sympathizes with the Veteran's 
financial situation, it simply has no basis under the law for 
awarding payment or reimbursement for inpatient hospitalization 
costs, which were not covered by Medicare Part A.  It has been 
observed that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the record clearly shows that the Veteran was not 
eligible for treatment under Section 1728 and had coverage under 
Medicare Part A for payment of at least part of the Chenango 
Memorial Hospital expenses (for which payment or reimbursement is 
sought).  Accordingly, the instant claim for reimbursement lacks 
legal merit, and must be denied as a matter of law. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The claim is denied.  

Duty to Notify and Assist

The law generally imposes on VA certain notice and duty to assist 
provisions concerning claims for VA benefits.  However, VA's 
General Counsel has held that there is no duty to notify a 
claimant where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004.  Further, it was held that there is no duty to 
assist a claimant where there is no reasonable possibility that 
such aid could substantiate the claim because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  Id.; See also 
Sabonis, supra.; Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to reimbursement of unauthorized medical expenses for 
treatment provided by Chenango Memorial Hospital from May 5, 2009 
to May 15, 2009 is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


